                  Case 1:17-bk-13413-VK                 Doc 84 Filed 10/30/18 Entered 10/30/18 17:23:27         Desc
                                                         Main Document    Page 1 of 10


                       1   BURKE, WILLIAMS & SORENSEN, LLP
                           Richard J. Reynolds, Bar No. 89911
                       2   Rafael R. Garcia-Salgado, Bar No. 283230
                           1851 East First Street, Suite 1550
                       3   Santa Ana, CA 92705-4067
                           Telephone:     949.863.3363
                       4   Facsimile:     949.863.3350

                       5   Attorneys for Creditors
                           TRINITY FINANCIAL SERVICES, LLC
                       6

                       7

                       8                                  UNITED STATES BANKRUPTCY COURT
                       9                                      CENTRAL DISTRICT OF CALIFORNIA
                  10                                          SAN FERNANDO VALLEY DIVISION
                  11

                  12       In re                                            Case No. Am

                  13       MARK EFREM ROSENBERG aka                         Chapter Number: 13
                           MARK E. ROSENBERG aka MARK
                  14       ROSENBERG fdba NEW RAVE                          SECURED CREDITOR TRINITY
                           BATHROOMS aka EPHRAIM                            FINANCIAL SERVICES, LLC’S
                  15       ROSENBERG fdba RR PACKAGING &                    OBJECTION TO SECOND AMENDED
                           ASSEMBLY,                                        CHAPTER 13 PLAN
                  16
                                                    Debtor,                 Plan Confirmation Hearing:
                  17
                                                                            Date:     11/06/18
                  18                                                        Time:     9:30 a.m.
                                                                            Ctrm:     301
                  19                                                                  21041 Burbank Blvd
                                                                                      Woodland Hills, CA 91367
                  20

                  21

                  22                TRINITY FINANCIAL SERVICES, LLC (“Trinity”), the largest unsecured creditor in

                  23       this case, hereby files its Objection to Second Amended Plan, and in the alternative, Reply in

                  24       support of its Objection [Docket No. 75] (the “Objection”) to confirmation of the Debtor’s

                  25       proposed plan in the above-referenced matter. Trinity’s previous objections were filed on

                  26       February 27, 2018 [Docket. No. 26], April 24, 2018 [Docket. No. 39], and September 4, 2018

                  27       [Docket No. 75]. The Debtor filed an untimely combined reply in support of the first amended

                  28       plan on September 13, 2018 [Docket No. 77] (the “Reply”), just five days before the Court’s
B URKE , W ILLIAMS &
   S ORENS EN , LLP        IRV #4828-4681-3561 v1                                                         1:17-BK-13413-VK
  ATTO RNEY S AT LAW       06836-0089
                                                                          -1-          OBJECTION TO SECOND AMENDED PLAN
     SANTA A NA
                  Case 1:17-bk-13413-VK             Doc 84 Filed 10/30/18 Entered 10/30/18 17:23:27                Desc
                                                     Main Document    Page 2 of 10


                       1   confirmation hearing. The Debtor then filed an amended Chapter 13 plan on October 25, 2018

                       2   [Docket No. 82] (the “Plan”), less than two weeks before the Court’s November 6, 2018

                       3   confirmation hearing.

                       4                                               ARGUMENT

                       5            A.        The Debtor Has Failed to Demonstrate That He Has Below-Median Income

                       6            Trinity objects to the Plan because the Debtor has still not demonstrated that he qualifies

                       7   for a 36-month commitment period for his plan. The Debtor’s representations regarding his

                       8   current monthly income remain flawed, and the evidence is mounting that the Debtor is

                       9   manipulating the information he discloses to reach the desired result. As noted by Trinity in its
                  10       objection to the Debtor’s First Amended Plan, because this case was filed on December 29, 2017,
                  11       the Debtor’s current monthly income for purposes of determining a good faith plan’s commitment
                  12       period is to be determined by averaging the Debtor’s gross income derived during the 6-month
                  13       period preceding the bankruptcy filing. 11 U.S.C. §101(10A). This means the Debtor’s gross
                  14       income, without regard to whether such income is taxable income, derived during the months of
                  15       June through November 2017, is to be used for the calculation. 11 U.S.C. §1325(b)(4); In re
                  16       Wiegand, 386 B.R. 238, 239 (9th Cir. BAP 2008).
                  17                In his Amended Schedule I [Docket No. 81] and Form 122C-1 [Docket. No. 10], the

                  18       Debtor discloses gross income from his co-owned business, Arcade & Party Rentals by GEMS,

                  19       Inc. (“GEMS”) of $6,000 per month. The Debtor confirms this representation in his Declaration
                  20       filed August 1, 2018 [Docket. No. 64] at ¶12a. However, in paragraphs 12a. and 12b. of his

                  21       Declaration, Debtor admits that this is not all of his income as some income derived throughout

                  22       the year is distributed at the end of the year. For example, two days after the filing of Debtor’s

                  23       bankruptcy, GEMS’ income for a fiscal year ending December 31, 2017 would have closed, and a

                  24       determination of any distribution to its owners would be subject to calculation. In his Reply, the

                  25       Debtor asserted that requiring the Debtor to wait for this calculation to determine his current

                  26       monthly income is absurd. In fact, however, this is the law. If GEMS uses a fiscal year different

                  27       from the calendar year, the Debtor has not disclosed what it is. It must also be noted that some

                  28       income derived during the year and under Debtor’s control was left in GEMS. The Debtor states
B URKE , W ILLIAMS &
   S ORENS EN , LLP        IRV #4828-4681-3561 v1                                                           1:17-BK-13413-VK
  ATTO RNEY S AT LAW       06836-0089
                                                                           -2-           OBJECTION TO SECOND AMENDED PLAN
     SANTA A NA
                  Case 1:17-bk-13413-VK               Doc 84 Filed 10/30/18 Entered 10/30/18 17:23:27                Desc
                                                       Main Document    Page 3 of 10


                       1   as follows (emphasis original):

                       2                              12a. I am paid fixed salary of $2,500.00 per month and a
                                              fixed draw of $3,500.00 per month. At the end of the year, we
                       3                      determine whether or not there is net income that is available to
                                              distribute to the owners, and if so, how much to distribute.
                       4
                                                      12b. Moreover, if we distribute all of the net income, we
                       5                      will not have any reserve cash with which to operate. We always
                                              have to allocate a portion of GEMS' net income to reinvestment
                       6                      in GEMS for operational needs and unforseen emergencies.
                       7   Consequently, the information provided by the Debtor in his publicly available schedules and

                       8   declarations remains incomplete.

                       9            The Debtor is simply not disclosing his true income as defined in 11 U.S.C. §101(10A),
                  10       which states in pertinent part as follows:

                  11                          (10A) The term “current monthly income”--
                  12                                 (A) means the average monthly income from all sources that
                                              the debtor receives (or in a joint case the debtor and the debtor's
                  13                          spouse receive) without regard to whether such income is taxable
                                              income, derived during the 6-month period ending on--
                  14
                                                      (i) the last day of the calendar month immediately preceding
                  15                          the date of the commencement of the case if the debtor files the
                                              schedule of current income required by section 521(a)(1)(B)(ii)….
                  16

                  17                The Court will note that 11 U.S.C. §101(10A)(A) defines current monthly income as the

                  18       average monthly income the debtor receives derived during the 6-month period preceding the

                  19       bankruptcy filing. Trinity submits that by including the phrase “derived during the 6-month
                  20       period” preceding the bankruptcy, Congress meant to capture in the calculation all amounts

                  21       earned by a debtor during that period and which the debtor receives. The timing of the actual

                  22       receipt is not subject to the temporal qualification of being during the 6-month period preceding

                  23       the bankruptcy filing, only that the income be derived during that period. This is the plain

                  24       reading of the statute. Consequently, Trinity objects to the Debtor’s Means Test calculation

                  25       because it does not take into account any year-end distribution of income derived during the 6-

                  26       month period preceding the bankruptcy filing, or of income derived during that 6-month period

                  27       but left in GEMS by the Debtor in order to save it from inclusion in the calculation. The Debtor

                  28       should be required to add 1/12 of any end of year distribution he received from GEMS for 2017
B URKE , W ILLIAMS &
   S ORENS EN , LLP        IRV #4828-4681-3561 v1                                                             1:17-BK-13413-VK
  ATTO RNEY S AT LAW       06836-0089
                                                                             -3-           OBJECTION TO SECOND AMENDED PLAN
     SANTA A NA
                  Case 1:17-bk-13413-VK               Doc 84 Filed 10/30/18 Entered 10/30/18 17:23:27                Desc
                                                       Main Document    Page 4 of 10


                       1   to the amount of his current monthly income, as well as, 1/12 of 35% of any 2017 income the

                       2   Debtor and his brother left in GEMS and did not distribute.

                       3            Trinity’s position regarding the proper calculation of Current Monthly Income (“CMI”)

                       4   under 11 U.S.C. §101(10A)(A) has also been the position of several courts that have looked at the

                       5   issue. For example, in In re Bernard, 397 B.R. 605, 607 (Bkrtcy. W.D.Mich. 2008), the

                       6   bankruptcy court concluded (emphasis original):

                       7                      As the UST correctly notes, CMI is not restricted to income a
                                              debtor derives and receives during the six months prepetition; the
                       8                      income has to have been “derived” during the six month period but
                                              the timing of its actual receipt is irrelevant. Giving “derived” its
                       9                      ordinary meaning, namely “formed or developed out of something
                                              else,” WEBSTER’S THIRD INTERNATIONAL DICTIONARY,
                  10                          the Court concludes that CMI includes income that resulted from
                                              employment during the relevant six month period even though the
                  11                          Debtor received the actual paycheck for that work after the end of
                                              the six month period. Income derived from employment prior to the
                  12                          beginning of the six month period but actually received during the
                                              six month period should not be included.
                  13

                  14                A further example is found in In re Robrock, 430 B.R. 197, 204 (Bkrtcy. D.Minn. 2010),

                  15       where the bankruptcy court analyzed the language of 11 U.S.C. §101(10A)(A) and reached the

                  16       same conclusion as follows:

                  17                          The statutory definition does require receipt by the debtor for
                                              inclusion of particular income in the calculus; but, the fact of
                  18                          receipt is only the threshold. Under the statutory language,
                                              includable income is fixed by a modifying participle—the amount
                  19                          of income “derived” during the six months is the input for the
                                              averaging process, regardless of the date of receipt. The statutory
                  20                          concept is logically understood as “income that resulted from
                                              employment during the relevant six month period even though the
                  21                          Debtor received the actual paycheck for that work after the end of
                                              the six month period.” In re Bernard, 397 B.R. 605, 607
                  22                          (Bankr.D.Mass.2008) (emphasis added).
                  23       Trinity admits that Judge Donovan concluded differently in In re Katz, 451 B.R. 512 (Bkrtcy.

                  24       C.D.Cal. 2011), and held that only income received during the 6-month period counted.

                  25       However, Judge Donovan was concerned in Katz with income earned before the six-month period

                  26       and received during it, not with income earned during the 6-month period and received afterward.

                  27       In his decision, Judge Donovan disregarded Bernard and Robrock as non-controlling authority,

                  28       and declined to follow their reasoning. In this case, Katz is likewise non-controlling authority,
B URKE , W ILLIAMS &
   S ORENS EN , LLP        IRV #4828-4681-3561 v1                                                             1:17-BK-13413-VK
  ATTO RNEY S AT LAW       06836-0089
                                                                             -4-           OBJECTION TO SECOND AMENDED PLAN
     SANTA A NA
                  Case 1:17-bk-13413-VK              Doc 84 Filed 10/30/18 Entered 10/30/18 17:23:27                         Desc
                                                      Main Document    Page 5 of 10


                       1   and Trinity submits that Bernard and Robrock provide the better reasoned position.

                       2            Trinity maintains that if correct CMI and Means Test calculations are performed, then the

                       3   Debtor’s commitment period will need to be 60 months and the Debtor will be required to file

                       4   Official Form 122C-2, Chapter 13 Calculation of Your Disposable Income in order to support the

                       5   amounts to be paid in a confirmable plan. 11 U.S.C. §1325(b)(4); In re Kagenveama, 541 F.3d

                       6   868 (9th Cir. 2008); Hamilton v. Lanning, 130 S.Ct. 2464 (2010). Without the missing

                       7   information, the Debtor fails to meet his burden for confirmation under 11 U.S.C. § 1325(a)(1),

                       8   (3), and (6).

                       9            B.        The Plan is Not Proposed in Good Faith Due to the Debtor’s Educational
                                              Expenses
                  10

                  11                The Debtor’s Reply attempts to justify sinking 24.9% of the Debtor’s family’s combined

                  12       monthly income into religious schooling by arguing that “Being an orthodox Jew is unlike being

                  13       religious in any other faith. For a religious Jew, sending one’s child to religious school is not a

                  14       preference, it is an imperative . . . A religious Jewish education is the essence, and the future, of

                  15       Judaism and the Jewish people.” Reply at 3.1 The Debtor overstates his case, and cannot point to

                  16       any decisions permitting such a high percentage of income to be spent on religious schooling.

                  17       Further, the Debtor is attempting to resurrect the unsuccessful argument from debtors in the mid-

                  18       nineties that they have a religious right to make charitable contributions no matter the Bankruptcy

                  19       Code’s requirement of committing all disposable income. In In re Tessier, 190 B.R. 396, 404
                  20       (Bankr. D. Mont. 1995), for example, the debtors—joined by amicus curiae briefs filed by

                  21       Orthodox Jewish organizations—argued that the “faithful exercise of their religion is ‘contingent’

                  22       upon their continuing to make monetary religious contributions.” The court agreed that the

                  23       Bankruptcy Code’s requirement of committing all disposable income did “substantially burden”

                  24       the debtors’ religious exercise, but denied confirmation of the proposed Chapter 13 plan anyway

                  25       because the debtors “do not commit all of their disposable income to the Plan.” Id. at 407. As

                  26       outlined in the Objection, BAPCPA then went on to place strict limits on Chapter 13 debtors’

                  27
                           1
                            Page number citations are to the page number header added by the Court, not the original page numbers used by the
                  28       Debtor.
B URKE , W ILLIAMS &
   S ORENS EN , LLP        IRV #4828-4681-3561 v1                                                                  1:17-BK-13413-VK
  ATTO RNEY S AT LAW       06836-0089
                                                                                -5-             OBJECTION TO SECOND AMENDED PLAN
     SANTA A NA
                  Case 1:17-bk-13413-VK             Doc 84 Filed 10/30/18 Entered 10/30/18 17:23:27                Desc
                                                     Main Document    Page 6 of 10


                       1   expenditures on religious contributions and private schooling.

                       2            The Plan, like its previous iterations, illegally proposes to blow BAPCPA’s restrictions

                       3   out of the water. The Debtor cites to a few cases that permit spending $260 to $614 per month on

                       4   parochial school, Reply at 8-11, but a review of these cases reveals that none propose spending as

                       5   high of a percentage of income on schooling as the Debtor does. The Debtor’s entire justification

                       6   for the proposed schooling is that “his children have always attended religious day school . . . and

                       7   are not equipped emotionally to handle the rough and tumble world of the public school culture.”

                       8   Id. at 10. The Debtor goes on to repeat himself by stating that “Debtor’s children have always

                       9   attended religious Jewish school. They know no other world than the religious world, which is
                  10       how Debtor wants it to be.” Id. at 11.

                  11                All parents want the best for their children. But the fact that the Debtor’s children have so

                  12       far been sheltered in private school is not a reason to continue the expenditures at the expense of

                  13       the Debtor’s creditors. Chapter 13 is intended to reorganize a debtor’s finances, not just rubber-

                  14       stamp the status quo while flying in the face of the Code. The latest Plan and amended schedules

                  15       do not change this result, as the Debtor has only increased his purported income by 3% through a

                  16       “contribution from in-laws” [Docket No. 81] in order to minimally increase Plan payments. More

                  17       importantly, the Debtor can point to no special needs or special circumstances that could justify

                  18       spending a quarter of the Debtor’s after-tax income just on religious schooling. The Bankruptcy

                  19       Appellate Panel of the First Circuit has explained that “mere preference for private schooling is
                  20       not sufficient,” and that “a compelling circumstance” such as “a learning disability and a social

                  21       disorder” is required to justify educational expenses for debtors’ children in lieu of committing

                  22       the funds to a plan as disposable income. In re Watson, 309 B.R. 652, 662 (B.A.P. 1st Cir. 2004),

                  23       aff’d, 403 F.3d 1 (1st Cir. 2005). The Debtor has not cited to any case law indicating that mere

                  24       fervency of belief is enough to subvert the Code.

                  25                At bottom, the Plan proposes religious educational expenses greatly in excess of statutory

                  26       allowances. Section 1325(b)(2)(A)(ii) limits a debtor’s charitable contributions as a deduction

                  27       from “disposable income” to no more than “15 percent of gross income of the debtor,” even if the

                  28       debtor is a below-median earner. See In re Tranmer, 355 B.R. 234, 252 (Bankr. D. Mont. 2006).
B URKE , W ILLIAMS &
   S ORENS EN , LLP        IRV #4828-4681-3561 v1                                                            1:17-BK-13413-VK
  ATTO RNEY S AT LAW       06836-0089
                                                                           -6-            OBJECTION TO SECOND AMENDED PLAN
     SANTA A NA
                  Case 1:17-bk-13413-VK             Doc 84 Filed 10/30/18 Entered 10/30/18 17:23:27                Desc
                                                     Main Document    Page 7 of 10


                       1   Fifteen percent would be only $1,266.25 a month in the Debtor’s case, based on the Debtor and

                       2   his wife’s gross income. The Debtor has gone far past the statutory limit by spending $1,984.60

                       3   per month.

                       4            The Debtor invites this Court to overlook his outsized expenditures by attempting to use

                       5   both the private schooling and the “charitable contribution” statutory amounts. Reply at 15.

                       6   However, the Debtor cannot stack his “charitable contribution” amounts with the private school

                       7   tuition expense provided in Section 707 because his confirmation briefs have repeatedly shown

                       8   that he has no “compelling circumstance” that justifies the expenditure. See In re Watson at 662.

                       9   The Bankruptcy Appellate Panel of the First Circuit has explained that “while § 1325(b)(2)(A)
                  10       protects the rights of debtors to continue making religious and charitable contributions after they

                  11       file for bankruptcy relief, such protection does not extend to private religious school tuition

                  12       payments.” Id. at 662. Simply put, the Debtor may not sneak in his schooling payments using the

                  13       “charitable contributions” category: “the ‘charitable contribution’ exception does not protect a

                  14       Chapter 13 debtor’s right to use disposable income for payment of private religious school

                  15       tuition.” Id. at 663. The case law is also clear that “the expense of debtors to pay parochial

                  16       school tuition for their children is not a ‘reasonably necessary’ expense, for purposes of

                  17       determining whether a Chapter 13 plan offers to pay creditors all of the debtors’ disposable

                  18       income.” In re Maura, 491 B.R. 493, 515 (Bankr. E.D. Mich. 2013) (collecting cases).

                  19                As the Debtor has shown no special needs or compelling circumstances, the Debtor cannot
                  20       employ a private school tuition expense, and the Plan cannot be confirmed because it contributes

                  21       far too much of the Debtor’s income to religious schooling. At a minimum, the Court should cap

                  22       the Debtor’s outlay on religious schooling to the statutorily provided fifteen percent “charitable

                  23       contributions” expense—in this case, $1,266.25, which itself is far in excess of the actual

                  24       Congressional authorization for expenditures on private schooling. Accordingly, Trinity requests

                  25       denial of confirmation and dismissal of this case if the Plan is not amended.

                  26                ///

                  27                ///

                  28                ///
B URKE , W ILLIAMS &
   S ORENS EN , LLP        IRV #4828-4681-3561 v1                                                           1:17-BK-13413-VK
  ATTO RNEY S AT LAW       06836-0089
                                                                          -7-            OBJECTION TO SECOND AMENDED PLAN
     SANTA A NA
                  Case 1:17-bk-13413-VK             Doc 84 Filed 10/30/18 Entered 10/30/18 17:23:27                 Desc
                                                     Main Document    Page 8 of 10


                       1                                                 CONCLUSION

                       2            The Plan fails to commit the Debtor’s disposable income. The Debtor has also failed to

                       3   demonstrate that he has below-median income. Given the long history of this case and the

                       4   Debtor’s repeated failed attempts to confirm a plan, Trinity submits that dismissal of this case is

                       5   appropriate. If the Court is not inclined to dismiss this case, Trinity respectfully requests that the

                       6   Plan not be confirmed as proposed.

                       7

                       8   Dated: October 30, 2018                             Respectfully submitted,
                       9                                                       BURKE, WILLIAMS & SORENSEN, LLP
                  10

                  11
                                                                               By:
                  12                                                                 Richard J. Reynolds
                                                                                     Rafael R. Garcia-Salgado
                  13                                                                 Attorneys for Creditor
                                                                                     TRINITY FINANCIAL SERVICES, LLC
                  14

                  15

                  16

                  17

                  18

                  19
                  20

                  21

                  22

                  23

                  24

                  25

                  26

                  27

                  28
B URKE , W ILLIAMS &
   S ORENS EN , LLP        IRV #4828-4681-3561 v1                                                            1:17-BK-13413-VK
  ATTO RNEY S AT LAW       06836-0089
                                                                           -8-            OBJECTION TO SECOND AMENDED PLAN
     SANTA A NA
                  Case 1:17-bk-13413-VK             Doc 84 Filed 10/30/18 Entered 10/30/18 17:23:27              Desc
                                                     Main Document    Page 9 of 10


                       1                            PROOF OF SERVICE OF DOCUMENT
                       2   I am over the age of 18 and not a party to this bankruptcy case or adversary proceeding. My
                           business address is:
                       3   1851 E. First Street, Suite 1550, Santa Ana, CA 92705

                       4   A true and correct copy of the foregoing document entitled (specify):
                           SECURED CREDITOR TRINITY FINANCIAL SERVICES, LLC’S OBJECTION TO
                       5   SECOND AMENDED CHAPTER 13 PLAN
                           will be served or was served (a) on the judge in chambers in the form and manner required by
                       6   LBR 5005-2(d); and (b) in the manner stated below:
                       7   1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF):
                           Pursuant to controlling General Orders and LBR, the foregoing document will be served by the
                       8   court via NEF and hyperlink to the document. On (date) 10/30/18, I checked the CM/ECF docket
                           for this bankruptcy case or adversary proceeding and determined that the following persons are
                       9   on the Electronic Mail Notice List to receive NEF transmission at the email addresses stated
                           below:
                  10
                                 •   Richard Mark Garber rickgarber@sbcglobal.net, garberrr82127@notify.bestcase.com
                  11
                                 •   Rafael R Garcia-Salgado rgarcia@bwslaw.com, bantle@bwslaw.com,rjr-
                  12                 nef@bwslaw.com,jgomez@bwslaw.com
                                 •   Christina J O christinao@mclaw.org, CACD_ECF@mclaw.org
                  13             •   Richard J Reynolds rreynolds@bwslaw.com,
                                     psoeffner@bwslaw.com,tmims@bwslaw.com,rjr-
                  14                 nef@bwslaw.com;fcabezas@bwslaw.com
                  15             •   Elizabeth (SV) F Rojas (TR) cacb_ecf_sv@ch13wla.com
                                 •   Gabor Szabo smdulaw@sbcglobal.net
                  16             •   United States Trustee (SV) ustpregion16.wh.ecf@usdoj.gov

                  17                                                                            Service information continued
                                                                                            on attached page
                  18
                           2. SERVED BY UNITED STATES MAIL:
                  19       On (date) 10/30/18, I served the following persons and/or entities at the last known addresses in
                           this bankruptcy case or adversary proceeding by placing a true and correct copy thereof in a
                  20       sealed envelope in the United States mail, first class, postage prepaid, and addressed as follows.
                           Listing the judge here constitutes a declaration that mailing to the judge will be completed no
                  21       later than 24 hours after the document is filed.
                  22       Debtor:                                        Judge:
                           Mark Efrem Rosenberg                           Honorable Victoria S. Kaufman
                  23       12731 Hatteras Street                          United States Bankruptcy Court
                           Valley Village, CA 91607                       Central District of California
                  24                                                      21041 Burbank Blvd., Suite 354
                                                                          Woodland Hills, CA 91367
                  25
                                                                                                Service information continued
                  26                                                                        on attached page
                  27       ///
                  28       ///
B URKE , W ILLIAMS &
   S ORENS EN , LLP        IRV #4828-4681-3561 v1                                                          1:17-BK-13413-VK
  ATTO RNEY S AT LAW       06836-0089
                                                                          -9-           OBJECTION TO SECOND AMENDED PLAN
     SANTA A NA
                  Case 1:17-bk-13413-VK             Doc 84 Filed 10/30/18 Entered 10/30/18 17:23:27               Desc
                                                    Main Document    Page 10 of 10


                       1   3. SERVED BY PERSONAL DELIVERY, OVERNIGHT MAIL, FACSIMILE
                           TRANSMISSION OR EMAIL (state method for each person or entity served): Pursuant to
                       2   F.R.Civ.P. 5 and/or controlling LBR, on (date), I served the following persons and/or entities by
                           personal delivery, overnight mail service, or (for those who consented in writing to such service
                       3   method), by facsimile transmission and/or email as follows. Listing the judge here constitutes a
                           declaration that personal delivery on, or overnight mail to, the judge will be completed no later
                       4   than 24 hours after the document is filed.

                       5
                                                                                                Service information continued
                       6                                                                    on attached page

                       7   I declare under penalty of perjury under the laws of the United States that the foregoing is true
                           and correct.
                       8

                       9   October 30, 2018 Bernadette C. Antle
                            Date               Printed Name                                        Signature
                  10

                  11

                  12

                  13

                  14

                  15

                  16

                  17

                  18

                  19
                  20

                  21

                  22

                  23

                  24

                  25

                  26

                  27

                  28
B URKE , W ILLIAMS &
   S ORENS EN , LLP        IRV #4828-4681-3561 v1                                                          1:17-BK-13413-VK
  ATTO RNEY S AT LAW       06836-0089
                                                                         - 10 -         OBJECTION TO SECOND AMENDED PLAN
     SANTA A NA
